        Case: 5:19-cv-02418-SL Doc #: 13 Filed: 04/20/20 1 of 7. PageID #: 70



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 EMCO CORPORATION, et al.,                            )       CASE NO. 5:19-cv-2418
                                                      )
                         PLAINTIFFS,                  )       JUDGE SARA LIOI
                                                      )
 vs.                                                  )       MEMORANDUM OPINION
                                                      )       AND ORDER
 MILLER TRANSFER & RIGGING CO.,                       )
                                                      )
                         DEFENDANT.                   )

        Before the Court is the motion to dismiss (Doc. No. 9 (“Mot.”)) filed by defendant Miller

Transfer & Rigging Co. (“Miller”). Plaintiffs EMCO Corporation (“EMCO Corp.”), EMCO Maier

GmbH (“EMCO Maier”), and Generali Versicherung AG (“Generali”) (collectively, “EMCO”)

filed a memorandum in opposition (Doc. No. 11 (“Opp’n”)) and Miller filed a reply (Doc. No. 12

(“Reply”)). For the reasons set forth herein, the motion is denied.

I.      Standard on a Motion to Dismiss

        A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). Although this pleading standard does not require

great detail, the factual allegations in the complaint “must be enough to raise a right to relief above

the speculative level….” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L.

Ed. 2d 929 (2007) (citing authorities). In other words, “Rule 8(a)(2) still requires a ‘showing,’

rather than a blanket assertion, of entitlement to relief.” Id. at 555, n.3 (criticizing the Twombly

dissent’s assertion that the pleading standard of Rule 8 “does not require, or even invite, the

pleading of facts”) (internal citation omitted).

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
       Case: 5:19-cv-02418-SL Doc #: 13 Filed: 04/20/20 2 of 7. PageID #: 71



662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Twombly, 550 U.S. at 570). Rule 8

does not “unlock the doors of discovery for a plaintiff armed with nothing more than conclusions.”

Id. at 678–79. “While legal conclusions can provide the framework of a complaint, they must be

supported by factual allegations. When there are well-pleaded factual allegations, a court should

assume their veracity and then determine whether they plausibly give rise to an entitlement to

relief.” Id. at 679. “The court need not, however, accept unwarranted factual inferences.” Total

Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir.

2008) (citing Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir. 1987)).

II.    Discussion

       On October 16, 2019, EMCO filed its complaint against Miller, stating: “This is an action

for breach of contract of interstate motor carriage arising from damage to [cargo] owned by EMCO

Maier and EMCO Corp., insured by Generali, and tendered for packaging and interstate motor

carriage to [Miller].” (Doc. No. 1, Complaint [“Compl.”] ¶ 1.) Miller is identified as “registered

with the United States Department of Transportation as an interstate carrier with U.S.D.O.T.

number 120707.” (Id. ¶ 9.) EMCO alleges that this Court “has jurisdiction and venue is proper

pursuant to 49 U.S.C. § 14706(d) (the ‘Carmack Amendment’) and 28 U.S.C. § 1331.” (Id. ¶ 12.)

       In a series of “background” paragraphs, EMCO alleges the following relevant facts:

       15.     In October 2017, EMCO agreed to hire Miller to carry and package the
               Cargo pursuant to the [provided] quotes . . . and, thereafter, arranged for
               Miller to pick up the Cargo on 16 October 2017.

       16.     On 16 October 2017, Miller . . . picked up, received, and accepted the Cargo,
               then in good order and condition, at EMCO’s facility in Cuyahoga Falls,
               Ohio, issued or accepted certain bills of lading to cover the subject
               shipment, and agreed to carry the Cargo to Clarion Warehouse in Dover,
               Ohio to be packaged there in seaworthy packaging.



                                                 2
       Case: 5:19-cv-02418-SL Doc #: 13 Filed: 04/20/20 3 of 7. PageID #: 72



       17.        On 16 October 2017, the Cargo was rigged and loaded onto Miller’s truck
                  in Cuyahoga Falls.

       18.        Once the Cargo was rigged and loaded onto Miller’s truck, Miller
                  transported the Cargo to its Clarion Warehouse in Dover for packaging.

       19.        Upon its arrival in Dover, Miller unloaded the Cargo into its facility and,
                  thereafter, packaged the Cargo by wrapping it in protective film, loading it
                  into two separate wooden crates, and nailing the crates shut.

       20.        On or about 14 November 2017, Miller loaded the carted Cargo onto one of
                  its trucks and departed for the Port of Baltimore.

       21.        Miller delivered the Cargo at the Port of Baltimore to EMCO’s nominated
                  ocean carrier on 15 November 2017.

       22.        On or before 29 November 2017, EMCO’s nominated ocean carrier loaded
                  the Cargo aboard the M/V DRIVE GREEN HIGHWAY (“Vessel”), which
                  thereafter departed for the Port of Bremerhaven.

       23.        The Vessel arrived at the Port of Bremerhaven on 15 December 2017 and
                  discharged the Cargo on or before 19 December 2017.

       24.        The Cargo was subsequently collected by EMCO’s nominated inland
                  carrier, which delivered it headquarters [sic] in Hallein, Austria.

       25.        Once delivered, the Cargo was inspected and discovered to have corroded
                  and been water damaged during transit.

       26.        As a result, EMCO suffered losses totaling $347,497.92, as nearly as can
                  now be determined.

(Id. ¶¶ 15–26.)

       EMCO then sets forth one “cause of action” under the heading “BREACH OF

CONTRACT OF MOTOR CARRIAGE.” (capitalization in original.) Here, EMCO incorporates

by reference all previous allegations and then alleges:

       31.        As motor carrier of goods for hire, Miller was obligated by the Carmack
                  Amendment, the terms of the bills of lading, and its agreement with EMCO
                  to properly and safely package, transport, handle, carry, keep, care for,
                  discharge, and deliver the Cargo.

                                                   3
          Case: 5:19-cv-02418-SL Doc #: 13 Filed: 04/20/20 4 of 7. PageID #: 73



          32.     Miller breached those duties by failing to adequately package the Cargo,
                  which resulted in the Cargo being delivered in damaged condition.

          33.     As a direct and proximate cause of Miller’s breach of its duties under the
                  Carmack Amendment, the terms of the bills of lading, and its agreement
                  with ECMO, Plaintiffs sustained damages, as nearly can now be
                  determined, no part of which has been paid although duly demanded, in the
                  sum of $347,497.92.

(Id. ¶¶ 31–33.)

          Miller argues in its motion that the complaint must be dismissed in its entirety because the

Carmack Amendment preempts any state law breach of contract claim. It argues, in the alternative,

that the complaint fails to plead a proper Carmack Amendment claim. The Court finds both of

Miller’s arguments lacking.

          First, notwithstanding the heading that describes the only cause of action in the complaint,

the allegations themselves, which supply the substance of any complaint, allege solely federal

question jurisdiction, with no mention of supplemental jurisdiction over any state law cause of

action.

          Second, as the parties agree,

          under federal law, in an action to recover from a carrier [defendant] for damage to
          a shipment, the shipper [plaintiff] establishes his prima facie case when he shows
          delivery in good condition, arrival in damaged condition, and the amount of
          damages.

Missouri Pac. R. Co. v. Elmore & Stahl, 377 U.S. 134, 138, 84 S. Ct. 1142, 12 L. Ed. 2d 194

(1964); see also Mot. at 38; Opp’n at 54–55. Here, EMCO alleged all three elements of its prima

facie case and alleged sufficient facts to support a facially-plausible claim (see, e.g., Compl. ¶¶ 16,

25–26), placing Miller on notice of the nature of EMCO’s Carmack Amendment claim. Therefore,

Miller’s argument in its reply brief that “[t]he Court and Miller should not be left to guess what

the claim is from the outset[,]” (Reply at 62) is unavailing.
                                                   4
        Case: 5:19-cv-02418-SL Doc #: 13 Filed: 04/20/20 5 of 7. PageID #: 74



       The Court also rejects Miller’s argument in its reply brief that EMCO “present[ed] no

exhibits with their [c]omplaint[,]” (Reply at 63) to show “some proof that a domestic bill of lading

was issued.” (Id., citing Am. Road Serv. Co. v. Consol. Rail Corp., 348 F.3d 565, 569 (6th Cir.

2003).) But American Road Service was decided on summary judgment, when proof of an

appropriate bill of lading is required. Here, EMCO alleged that “Miller . . . issued or accepted

certain bills of lading to cover the subject shipment[.]” (Comp. ¶ 16.) At this juncture, that

allegation is sufficient to withstand a motion to dismiss.

       Miller argues, however, that mere assertion of the existence of a bill of lading without

attaching a copy to the complaint is fatal and constitutes “another independent ground for

dismissal[.]” (Mot. at 64.) Miller quotes Dials v. Watts Bros. Moving & Storage Sys., No. C2-03-

513, 2003 WL 23208987 (S.D. Ohio Nov. 24, 2003) as follows:

       Here, the Bill of Lading between NAVL and [p]laintiffs is integral to [p]laintiffs’
       claim that NAVL violated 49 U.S.C. § 14706. In order for there to be a cause of
       action under § 14706, there must be a Bill of Lading. Indeed, the very title of §
       14706 is “Liability of carriers under receipts and Bills of Lading.” 49 U.S.C. §
       17706 (2003). The bill of lading creates NAVL’s duty to [p]laintiffs, its terms are
       absolutely essential to the issue of whether NAVL is liable to [p]laintiffs for
       violating the bill.

Id. at *3. But Miller is citing Dials entirely out of context. The issue before the court in Dials was

whether a motion to dismiss must be converted to a motion for summary judgment because it

included a copy of the bill of lading cited in, but not attached to, the complaint. The court held that

conversion was not necessary, for the reasons quoted by Miller. Id. (citing Weiner v. Klais & Co.,

108 F.3d 86, 89 (6th Cir. 1997) (adopting the Seventh Circuit’s approach that “[d]ocuments that

a defendant attaches to a motion to dismiss are considered part of the pleadings if they are referred

to in the plaintiff’s complaint and are central to her claim.” Venture Assocs. Corp. v. Zenith Data

Sys. Corp., 987 F.2d 429, 431 (7th Cir. 1993)). The court in Dials did not hold that the bill of
                                                  5
            Case: 5:19-cv-02418-SL Doc #: 13 Filed: 04/20/20 6 of 7. PageID #: 75



lading had to be attached to the complaint to sufficiently state a claim under the Carmack

Amendment for purposes of surviving a motion to dismiss.

            Miller also cites the Carriage of Goods by Sea Act (“COGSA”), 46 U.S.C. § 1300, et seq.,

for the proposition that any damage to the cargo that occurred outside the United States would not

be covered by the Carmack Amendment—another basis for dismissal. (Mot. at 39 n.3.)1 EMCO

does not seem to dispute that legal assertion, but argues that the damages arose “from acts or

omissions caused during interstate ‘transportation’ of [the] cargo, with ‘transportation’ statutorily

defined to include (as here), inter alia, ‘the movement of . . . property’ and ‘services related to that

movement, including . . . packing . . . of . . . property.’” (Opp’n at 54, quoting 49 U.S.C. §

13102(23) (emphasis and alterations in opposition brief).) These are factual matters for another

day; at this juncture, it is sufficient that EMCO has alleged damage to cargo caused by Miller’s

actions or inactions during the entire course of the interstate transport of the cargo.

            Finally, Miller asserts that damage, if any, was not discovered until the cargo arrived in

Austria some time after December 19, 2017. (Mot. at 38–39; Reply at 63.) Since EMCO admits

that Miller turned the cargo over to “EMCO’s nominated ocean carrier” on November 15, 2017 in

Baltimore, Maryland (Compl. ¶ 21), Miller argues that EMCO cannot establish that Miller caused

the water damage discovered one month later overseas. (Mot. at 39.) Miller claims that, because

the cargo was not in its control after November 15, 2017, it cannot be liable for any damage. Again,

EMCO asserts that Miller’s liability arises from its breach of the duty to package the cargo in a

manner that would make it seaworthy. These, too, are questions of fact for another day.




1
    Miller also reserves all rights to reassert this argument at a later time.
                                                                6
       Case: 5:19-cv-02418-SL Doc #: 13 Filed: 04/20/20 7 of 7. PageID #: 76



III.   Conclusion

       For the reasons set forth herein, the Court concludes that the allegations of the complaint

are sufficient to survive Miller’s motion to dismiss and the same (Doc. No. 9) is denied.



       IT IS SO ORDERED.

 Dated: April 20, 2020
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE




                                                7
